                                                                      FILED IN THE
 1                                                                U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



 2                                                            Jul 24, 2019
                                                                 SEAN F. MCAVOY, CLERK

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     DANIEL WILLIAM H., JR.,
 8              Plaintiff,                         No. 2:18-CV-00091-RHW
 9              v.                                 ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 12, 14. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied his application for Disability Insurance Benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434, and his application for Supplemental Security

18   Income under Title XVI of the Act, 42 U.S.C. §1381-1383F. See Administrative

19   Record (AR) at 20. After reviewing the administrative record and briefs filed by

20   the parties, the Court is now fully informed. For the reasons set forth below, the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   Court GRANTS Defendant’s Motion for Summary Judgment and DENIES

 2   Plaintiff’s Motion for Summary Judgment.

 3                                        I.      Jurisdiction

 4          Plaintiff filed his application for Disability Insurance Benefits on June 28,

 5   2014, and his application for Supplemental Security Income on September 23,

 6   2014. See AR 282-283, 285-300. His alleged onset date of disability was April 12,

 7   2010. AR 282, 285. Plaintiff’s applications were initially denied on December 1,

 8   2014, see AR 127-156, and on reconsideration on March 26, 2015. See AR 157-

 9   186. A hearing with Administrative Law Judge (“ALJ”) Stewart Stallings occurred

10   on February 16, 2017.1 AR 59. On August 30, 2017, the ALJ issued a decision

11   concluding that Plaintiff was not disabled as defined in the Act and was therefore

12   ineligible for disability benefits or supplemental security income. AR 17-33. On

13   January 10, 2018, the Appeals Council denied Plaintiff’s request for review, thus

14   making the ALJ’s ruling the final decision of the Commissioner. AR 1-6.

15          On March 9, 2018, Plaintiff timely filed the present action challenging the

16   denial of benefits. ECF No. 3. Accordingly, Plaintiff’s claims are properly before

17   this Court pursuant to 42 U.S.C. § 405(g).

18   ///

19

20          1
              Plaintiff proceeded pro se at the hearing and obtained representation about a month after
     the ALJ issued the opinion. See AR 13, 59.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1                        II.    Five-Step Sequential Evaluation Process

 2         The Social Security Act defines disability as the “inability to engage in any

 3   substantial gainful activity by reason of any medically determinable physical or

 4   mental impairment which can be expected to result in death or which has lasted or

 5   can be expected to last for a continuous period of not less than twelve months.” 42

 6   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 7   under a disability only if the claimant’s impairments are so severe that the claimant

 8   is not only unable to do his or her previous work, but cannot, considering

 9   claimant’s age, education, and work experience, engage in any other substantial

10   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

11         The Commissioner has established a five-step sequential evaluation process

12   for determining whether a claimant is disabled within the meaning of the Social

13   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart,

14   468 F.3d 1111, 1114 (9th Cir. 2006).

15         Step one inquires whether the claimant is presently engaged in “substantial

16   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

17   activity is defined as significant physical or mental activities done or usually done

18   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

19   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

20   416.920(b). If not, the ALJ proceeds to step two.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1         Step two asks whether the claimant has a severe impairment, or combination

 2   of impairments, that significantly limits the claimant’s physical or mental ability to

 3   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

 4   impairment is one that has lasted or is expected to last for at least twelve months,

 5   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,

 6   416.908-09. If the claimant does not have a severe impairment, or combination of

 7   impairments, the disability claim is denied and no further evaluative steps are

 8   required. Otherwise, the evaluation proceeds to the third step.

 9         Step three involves a determination of whether one of the claimant’s severe

10   impairments “meets or equals” one of the listed impairments acknowledged by the

11   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

12   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

13   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

14   equals one of the listed impairments, the claimant is per se disabled and qualifies

15   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

16   fourth step.

17         Step four examines whether the claimant’s residual functional capacity

18   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

19   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

20   not entitled to disability benefits and the inquiry ends. Id.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1         Step five shifts the burden to the Commissioner to prove that the claimant is

 2   able to perform other work in the national economy, taking into account the

 3   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

 4   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

 5   burden, the Commissioner must establish that (1) the claimant is capable of

 6   performing other work; and (2) such work exists in “significant numbers in the

 7   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 8   676 F.3d 1203, 1206 (9th Cir. 2012).

 9                                III.   Standard of Review

10         A district court’s review of a final decision of the Commissioner is governed

11   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

12   Commissioner’s decision will be disturbed “only if it is not supported by

13   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

14   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

15   mere scintilla but less than a preponderance; it is such relevant evidence as a

16   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159.

17         In reviewing a denial of benefits, a district court may not substitute its

18   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

19   1992). When the ALJ presents a reasonable interpretation that is supported by the

20   evidence, it is not the role of the courts to second-guess it. Rollins v. Massanari,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   261 F.3d 853, 857 (9th Cir. 2001). Even if the evidence in the record is susceptible

 2   to more than one rational interpretation, if inferences reasonably drawn from the

 3   record support the ALJ’s decision, then the court must uphold that decision.

 4   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Thomas v.

 5   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 6                                IV.    Statement of Facts

 7         The facts of the case are set forth in detail in the transcript of proceedings

 8   and only briefly summarized here. Plaintiff was 41 years old on the alleged date of

 9   onset. AR 128. He graduated from high school, attended some college, and can

10   communicate in English. AR 31, 68, 1010. Plaintiff has past work in electronics

11   sales, cellular telephone sales, and as a limousine driver. AR 31, 357, 363.

12                               V.     The ALJ’s Findings

13         The ALJ determined that Plaintiff was not under a disability within the

14   meaning of the Act at any time from April 12, 2010 (the alleged onset date)

15   through August 30, 2017 (the date the ALJ issued his decision). AR 20, 32-33.

16         At step one, the ALJ found that Plaintiff had engaged in substantial gainful

17   activity for three months in 2014, but had not throughout the remainder of the

18   relevant period (citing 20 C.F.R. § 404.1571 et seq.). AR 22.

19         At step two, the ALJ found Plaintiff had the following severe impairments:

20   morbid obesity, diabetes mellitus with neuropathy, sleep apnea, chronic pain,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1   hypertension, history of gout (currently well-controlled), hearing loss with good

 2   speech discrimination, chronic sinus issues, medication side effects, depression,

 3   and anxiety (citing 20 C.F.R. § 404.1520(c)). AR 23.

 4         At step three, the ALJ found that Plaintiff did not have an impairment or

 5   combination of impairments that met or medically equaled the severity of one of

 6   the listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 26.

 7         At step four, the ALJ found that Plaintiff had the residual functional

 8   capacity to perform medium work as defined in 20 C.F.R. § 404.1567(c), including

 9   the abilities to lift up to 50 pounds occasionally and lift and carry up to 25 pounds

10   frequently. AR 27. The ALJ found that Plaintiff would need a sit/stand option at

11   his workstation for 5 minutes every half hour. AR 27. However, the ALJ found

12   that Plaintiff could never climb ladders, ropes, or scaffolds, and would need to

13   avoid any exposure to extreme cold, extreme heat, extreme wetness and humidity,

14   and unprotected heights. AR 27. With respect to Plaintiff’s mental abilities, the

15   ALJ found that Plaintiff would need to work a low stress job and could not work in

16   positions that involved dangerous circumstances, managing others, sales, or

17   customer service. AR 27. The ALJ found that Plaintiff could only have brief and

18   superficial interaction with the public and with coworkers, could not work on a

19   team or in tandem, and could only occasionally interact with supervisors. AR 27.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   Given these physical and psychological limitations, the ALJ found that Plaintiff

 2   was unable to perform any past relevant work. AR 31.

 3         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 4   experience, and residual functional capacity, there were jobs that existed in

 5   significant numbers in the national economy that he could perform. AR 31. These

 6   included a production assembler, electronics worker, and cannery worker. AR 32.

 7                                 VI.     Issues for Review

 8         Plaintiff argues that the Commissioner’s decision is not free of legal error

 9   and not supported by substantial evidence. ECF No. 12 at 11. Specifically, he

10   argues the ALJ: (1) did not fulfill his duty to fully and fairly develop the record;

11   (2) improperly discredited his subjective pain complaint testimony; and (3)

12   improperly evaluated and weighed the medical opinion evidence. Id.

13                                       VII. Discussion

14         A.     The ALJ Fully and Fairly Developed the Record

15         Plaintiff argues that the ALJ failed to fully and fairly develop the record

16   because the ALJ did not obtain reports from two mental health providers. See ECF

17   No. 12 at 11-12. Plaintiff also contends that the ALJ failed to question him about

18   all his physical and mental symptoms and limitations. Id. at 12.

19         ALJs have an independent duty to fully and fairly develop the record and

20   assure the claimant’s interests are considered. See 20 C.F.R. § 404.1545(a)(3); 20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   C.F.R. § 404.1512(b); Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).

 2   This duty is heightened if a claimant is not represented by counsel. Celaya v.

 3   Halter, 332 F.3d 1177, 1183 (9th Cir. 2003). ALJs may discharge this duty to

 4   develop the record by subpoenaing the claimant’s physicians, submitting questions

 5   to the claimant’s physicians, continuing the hearing, or keeping the record open

 6   after the hearing to allow for supplementation of the record. See Tonapetyan, 242

 7   F.3d at 1150.

 8         However, ALJs do not have a duty to develop the record about issues that

 9   claimants themselves do not raise. Mayes v. Massanari, 276 F.3d 453, 459 (9th

10   Cir. 2001); Littlejohn v. Astrue, No. ED CV 07-1614-SH, 2009 WL 700031, at *3

11   (C.D. Cal. 2009). Claimants also have a duty to inform ALJs of evidence

12   supporting their claims. Rachel S. v. Berryhill, No. C18-5377 RSL, 2019 WL

13   1013469, at *6 (W.D. Wash. 2019). For example, when a claimant indicates at a

14   hearing that a medical provider has no additional records, the ALJ is entitled to

15   rely on that representation and is not required to investigate further. See id.;

16   Jackson v. Astrue, No. ED CV-07-1609 PJW, 2009 WL 1740679, at *2 (C.D. Cal.

17   2009).

18   ///

19   ///

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1         Plaintiff argues that the ALJ failed to fully develop the record because the

 2   ALJ did not obtain: (1) the report of Kristen Sims-Cutler, Ph.D. (dated October 20,

 3   2017), AR 43-44; and (2) the report of John Arnold, Ph.D. (dated January 10,

 4   2017), AR 45-49. See ECF No. 12 at 11-12.

 5         As an initial matter, the first report Plaintiff argues the ALJ failed to

 6   obtain—the report of Dr. Sims-Cutler—is dated October 20, 2017. See AR 43.

 7   This was nearly two months after the ALJ issued his opinion. See AR 17 (opinion

 8   dated August 30, 2017). It is unclear how the ALJ could have obtained and

 9   considered this report when it did not yet exist.

10         But in any event, the ALJ did not fail to fully develop the record because

11   Plaintiff did not identify these two providers to the ALJ, despite being specifically

12   asked. At the beginning of the hearing, the ALJ asked Plaintiff if he had any more

13   recent medical records in addition to the ones contained in the file, which had been

14   previously organized and given to him. AR 64-65. Plaintiff said he did, from

15   Spokane Ear Nose & Throat, Unified Family Clinic, Sacred Heart Medical Center,

16   and Rockwood Eye Clinic. AR 66. The ALJ advised Plaintiff that he would obtain

17   these additional records and might schedule another hearing, depending on what

18   the records revealed. AR 66. Later, during the discussion of Plaintiff’s mental

19   health, Plaintiff advised that he had an onsite counselor for his depression at

20   Unified Family Clinic. AR 76. The ALJ again stated that he would obtain these



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   records and asked Plaintiff to send a letter if he remembered having any additional

 2   medical records that were not mentioned or in the file. AR 77, 87. At the

 3   conclusion of the hearing, Plaintiff said he remembered one additional provider he

 4   had seen: Dr. Todd Green, a sleep specialist at Providence Pulmonary. AR 102.

 5   After the hearing, the ALJ obtained all of these medical records from the additional

 6   providers Plaintiff identified and then analyzed them in the written decision. See

 7   AR 26, 1231-1526.

 8         To summarize: the ALJ asked Plaintiff what counselor he saw for

 9   depression, Plaintiff identified Unified Family Clinic, and the ALJ then obtained

10   these records and appropriately analyzed them in the decision. See AR 26, 76,

11   1269-1475. Plaintiff argues that the ALJ never obtained reports from Dr. Sims-

12   Cutler or Dr. Arnold, but Plaintiff never identified these providers despite being

13   asked specifically if any additional records existed. Because the ALJ conducted a

14   thorough inquiry to ensure the record was complete and was entitled to rely on

15   Plaintiff’s representations, the ALJ fulfilled his duty to fully develop the record.

16   See Rachel S., 2019 WL 1013469, at *6; Jackson, 2009 WL 1740679, at *2.

17         Plaintiff also argues that the ALJ failed to question him about all his

18   physical and mental symptoms and limitations. ECF No. 12 at 12. This is incorrect.

19   The ALJ first asked Plaintiff what mental issues, if any, impacted his ability to

20   work. AR 71. After Plaintiff identified depression and anxiety, the ALJ asked



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   Plaintiff to describe his symptoms to the best of his ability, and then asked, “How

 2   does it feel to you?” AR 72. The ALJ asked follow-up questions, such as whether

 3   Plaintiff had any issues interacting with people. AR 72. The ALJ then repeated

 4   Plaintiff’s answers to ensure he understood correctly. AR 73.

 5         After the psychologist testified, the ALJ then asked Plaintiff what his

 6   physical problems were. AR 89. Plaintiff described his diabetes, neuropathy, and

 7   gout, and the ALJ then specifically asked Plaintiff what conditions kept him from

 8   being able to work full time. AR 89. The ALJ asked follow-up questions in

 9   response to Plaintiff’s answers, inquiring about the status of Plaintiff’s

10   gastrointestinal issues and asking him to define medical terms. See AR 90-91. The

11   ALJ also asked Plaintiff very specific questions about his diabetes, such as when

12   he was diagnosed, what type he had, and whether he was insulin-dependent. AR

13   93. Plaintiff testified regarding his various conditions and symptoms at length and

14   in detail. See AR 89-92. The ALJ again repeated Plaintiff’s answers to ensure he

15   understood correctly. AR 92.

16         Because the ALJ thoroughly inquired into the completeness of the medical

17   record and was entitled to rely on Plaintiff’s representations, and also thoroughly

18   inquired into Plaintiff’s physical and mental symptoms and limitations, the ALJ

19   fulfilled his duty to fully and fairly develop the record.

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1         B.     The ALJ did not Improperly Reject Plaintiff’s Subjective
                  Complaints
 2
           Plaintiff argues the ALJ erred by discounting the credibility of his testimony
 3
     regarding his subjective symptoms. ECF No. 12 at 12.
 4
           An ALJ engages in a two-step analysis to determine whether a claimant’s
 5
     testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533
 6
     F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective
 7
     medical evidence of an underlying impairment or impairments that could
 8
     reasonably be expected to produce some degree of the symptoms alleged. Id.
 9
     Second, if the claimant meets this threshold, and there is no affirmative evidence
10
     suggesting malingering, the ALJ can reject the claimant’s testimony about the
11
     severity of his symptoms only by offering “specific, clear, and convincing reasons”
12
     for doing so. Id.
13
           Here, the ALJ found that the medically determinable impairments could
14
     reasonably be expected to produce some degree of the symptoms Plaintiff alleged.
15
     AR 28. However, the ALJ determined that the objective medical evidence did not
16
     explain the very limited lifestyle Plaintiff alleged at the hearing. AR 29.
17
           In weighing a claimant’s credibility, the ALJ may consider many factors,
18
     including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s
19
     reputation for lying, prior inconsistent statements concerning the symptoms, and
20
     other testimony by the claimant that appears less than candid; (2) unexplained or


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   inadequately explained failure to seek treatment or to follow a prescribed course of

 2   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

 3   1284 (9th Cir. 1996).

 4           Here, the ALJ provided multiple clear and convincing reasons for

 5   discrediting Plaintiff’s subjective complaint testimony. AR 29. First, the ALJ

 6   reasoned that Plaintiff’s allegations of completely debilitating physical limitations

 7   were inconsistent with his examination findings that his gait was normal. AR 29;

 8   see AR 541, 547, 591. An ALJ may discount a claimant’s subjective symptom

 9   testimony when it is inconsistent with the medical evidence. Carmickle v. Comm’r

10   of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008); Tonapetyan, 242 F.3d at

11   1148.

12           Second, the ALJ discounted Plaintiff’s subjective complaint testimony

13   because of his noncompliance with recommended treatment. AR 29. Plaintiff’s

14   nurse practitioner opined that there was a direct correlation between Plaintiff’s out-

15   of-control diabetes and many of his physical conditions. AR 973. Despite this, the

16   record contains numerous references to his lack of compliance with his providers’

17   diabetes recommendations, such as not changing his diet or exercising. See AR

18   976, 1270, 1272, 1274, 1277, 1280, 1285, 1289, 1291, 1293, 1305, 1308, 1312,

19   1314. Plaintiff admitted he did not take his blood sugar very often, sometimes for

20   up to two weeks at a time. AR 1288, 1304, 1308, 1314. He also stated he struggled



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   to control his blood sugar because unhealthy foods were “a pleasure for him” and

 2   made him feel better. AR 1291. He acknowledged this was because of his “poor

 3   choices.” AR 1308. Dr. Nicholas Wiarda concluded that Plaintiff avoided positive

 4   health behaviors in part because of lack of motivation and poor follow-through.

 5   AR 1270. Dr. Wiarda also described Plaintiff’s behavior as “learned helplessness.”

 6   AR 1293. Plaintiff also did not take the medication his gastroenterologist

 7   prescribed, stating that he “[did] not understand the results of his tests and he [felt]

 8   ‘overwhelmed’ by all the medications he [was] on.” AR 1270; see also AR 1274.

 9   He described his prescription medications as “poisons.” AR 1272. Despite alleging

10   debilitating depression, he also declined a mental health referral. AR 1310. His

11   nurse practitioner noted that he was “not willing to be responsible for his

12   behavior.” AR 973. An ALJ may discount a claimant’s subjective complaints when

13   treatment is inconsistent with the level of complaints or a claimant is not following

14   prescribed treatment without good reason. Molina, 674 F.3d at 1114; Fair v.

15   Bowen, 885 F.2d 597, 603 (9th Cir. 1989). If a claimant’s condition is not severe

16   enough to motivate them to follow the prescribed course of treatment, this calls

17   their alleged limitations into question. Burch v. Barnhart, 400 F.3d 676, 681 (9th

18   Cir. 2005)

19         Importantly, the ALJ noted that when Plaintiff followed his providers’

20   advice by improving his diet and exercising regularly, his conditions improved and



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   he felt better. AR 29; see AR 504, 1294. An ALJ may find a claimant’s subjective

 2   symptom testimony not credible based on evidence of effective responses to

 3   treatment. See, e.g., Burch, 400 F.3d at 681; 20 C.F.R. §§ 404.1529(c)(3)(v),

 4   416.929(c)(3).

 5         Third, the ALJ discounted Plaintiff’s subjective complaints of completely

 6   disabling limitations because they were belied by his daily activities. AR 29. For

 7   example, in 2015 Plaintiff was able to load and unload his truck full of car parts for

 8   work. AR 1289. He was able to walk his four dogs. AR 1012, 1289. He was able

 9   to work outside. AR 1289. He was able to go to the YMCA and swim on a regular

10   basis. AR 1012, 1294. He was able to go to the gym and tried to go regularly, but

11   was “lacking energy.” AR 474; accord AR 504, 1270, 1274, 1289. He was able to

12   care for his young daughter every other weekend, AR 978, 1004, 1011, and do

13   household chores like cooking, grilling, preparing sauces, carrying dirty laundry

14   downstairs, putting the laundry away, doing the dishes, shopping, driving, caring

15   for his dogs, and organizing and sorting boxes in his garage. AR 1011-12. He also

16   maintained gainful employment during parts of the period for which he claims

17   disability. See infra at 17. Activities inconsistent with the alleged symptoms—even

18   when they suggest some difficulty functioning—are proper grounds for

19   questioning the credibility of subjective complaints when the person claims a

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   totally disabling impairment. Molina, 674 F.3d at 1113; see also Rollins, 261 F.3d

 2   at 857; 20 C.F.R. §§ 404.1529(c)(3)(i).

 3         Finally, the ALJ discounted Plaintiff’s subjective complaints because

 4   Plaintiff’s lack of ongoing employment was likely due to factors unrelated to his

 5   allegedly disabling impairments. AR 29. Plaintiff worked in 2014 but was laid off

 6   after two months for not making sales quotas. AR 70-71, 1010. He then worked at

 7   an assisted living facility in 2016, but was laid off when “a new director came in

 8   and brought their own team.” AR 70; see also AR 1312-13. After he was laid off,

 9   he sought new employment. AR 1313. Lack of ongoing employment due to factors

10   unrelated to one’s allegedly disabling impairments is a sufficient basis to discredit

11   subjective pain testimony. Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001).

12         Plaintiff fails to explain how the ALJ erred in relying on any of the above

13   reasons for discrediting his subjective pain testimony. See ECF No. 12 at 12.

14   Instead, Plaintiff argues that the ALJ erred by: (1) relying solely on the testimony

15   of a non-examining, non-treating psychologist; and (2) not calling a physician at

16   the hearing to testify about his physical diagnoses and limitations. Id. These

17   arguments are unrelated to the issue of the ALJ discounting Plaintiff’s subjective

18   complaint testimony. Rather, they relate to the way the ALJ evaluated and weighed

19   the medical opinion evidence. Accordingly, they are addressed in the appropriate

20   section below. See infra at 20-22.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1         For the reasons discussed above, the ALJ did not err when discounting

 2   Plaintiff’s subjective complaint testimony because the ALJ provided multiple clear

 3   and convincing reasons for doing so.

 4         C.     The ALJ did not Err in Weighing the Medical Opinion Evidence

 5         Plaintiff argues that the ALJ erred in evaluating and weighing the medical

 6   opinion evidence. ECF No. 12 at 12-14. Other than the two arguments outlined

 7   above, Plaintiff does not identify any actual provider or opinion that he believes

 8   the ALJ improperly considered. Id. Rather, Plaintiff articulates the standard for

 9   rejecting the contradicted testimony of a treating or examining doctor (the “specific

10   and legitimate” standard) and then simply states, “here, that was not done.” ECF

11   No. 12 at 14.

12         Title II’s implementing regulations distinguish among the opinions of three

13   types of physicians: (1) those who treat the claimant (treating physicians); (2) those

14   who examine but do not treat the claimant (examining physicians); and (3) those

15   who neither examine nor treat the claimant but who review the claimant’s file

16   (non-examining physicians). Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th

17   Cir. 2001); see 20 C.F.R. § 404.1527(c)(1)-(2). Generally, a treating physician’s

18   opinion carries more weight than an examining physician’s, and an examining

19   physician’s opinion carries more weight than a non-examining physician’s.

20   Holohan, 246 F.3d at 1202. In addition, the regulations give more weight to



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   opinions that are explained than to those that are not, and to the opinions of

 2   specialists concerning matters relating to their specialty over those of non-

 3   specialists. Id.

 4          If a treating or examining physician’s opinion is uncontradicted, an ALJ

 5   may reject it only by offering “clear and convincing reasons that are supported by

 6   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

 7   (citation omitted). If a treating or examining doctor’s opinion is contradicted by

 8   another doctor’s opinion, an ALJ may only reject it by providing “specific and

 9   legitimate reasons that are supported by substantial evidence.” Id.

10          An ALJ satisfies the “specific and legitimate” standard by “setting out a

11   detailed and thorough summary of the facts and conflicting clinical evidence,

12   stating his [or her] interpretation thereof, and making findings.” Garrison v.

13   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (internal quotation marks omitted). In

14   contrast, an ALJ fails to satisfy the standard when he or she “rejects a medical

15   opinion or assigns it little weight while doing nothing more than ignoring it,

16   asserting without explanation that another medical opinion is more persuasive, or

17   criticizing it with boilerplate language that fails to offer a substantive basis for his

18   [or her] conclusion.” Id. at 1012-13.

19          Plaintiff baldly asserts, without explanation, that adherence to the “specific

20   and legitimate” standard “was not done” here. ECF No. 12 at 14. Plaintiff fails to



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1   specify which treating or examining doctor’s opinion was contradicted or rejected.

 2   See id. But in any event, the ALJ still satisfied the “specific and legitimate”

 3   standard. The ALJ, over nine single-spaced pages, summarized Plaintiff’s

 4   voluminous treatment records and the findings and opinions of his many medical

 5   providers. See AR 23-31. The ALJ explained in detail which medical opinions he

 6   found persuasive, which ones he did not, and why he found each one either

 7   persuasive or unpersuasive. See AR 29-31. For example, the ALJ assigned great

 8   weight to the opinions of providers who treated Plaintiff, who were particularly

 9   credentialed, who were specialists, who had extensive Social Security program

10   knowledge, or who had access to the longitudinal treatment record. See AR 29-31.

11   The ALJ gave less weight to the opinions of medical providers whose opinions

12   conflicted with their own examination findings or were not sufficiently explained.

13   See AR 30. Contrary to Plaintiff’s conclusory assertion, the ALJ set out a detailed

14   and thorough summary of the facts and conflicting evidence, stated his

15   interpretation thereof, and made findings. The ALJ therefore satisfied the “specific

16   and legitimate” standard.

17         As noted above, Plaintiff also argues the ALJ erred by relying solely on the

18   testimony of Nancy Winfrey, Ph.D.—a non-examining, non-treating

19   psychologist—in evaluating his mental limitations. ECF No. 12 at 12. He argues

20   that a “non-examining physician’s opinion cannot by itself constitute substantial



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
 1   evidence that justifies the rejection of the opinion of either an examining physician

 2   or a treating physician.” Id. (citing Lester v. Chater, 81 F.3d 821, 831 (9th Cir.

 3   1995)). While true, an ALJ may reject the opinion of a treating or examining

 4   doctor based in part on the testimony of a non-examining provider. Lester, 81 F.3d

 5   at 831. An ALJ only errs when he or she relies on a non-examining provider’s

 6   opinion “with nothing more.” Id. For example, an ALJ may properly reject a

 7   treating doctor’s opinion when he or she relies on a combination of a non-

 8   examining provider’s opinion, the claimant’s test results, contrary reports from

 9   other doctors, and the claimant’s testimony. Id.

10         That is what happened here. The ALJ relied heavily on non-examining

11   psychologist Dr. Winfrey’s testimony. AR 30. However, the ALJ also referenced

12   the chart notes, examination findings, and observations of many other treating and

13   examining providers, who all documented Plaintiff’s normal mental status

14   examinations, alertness and cooperation, normal mood, appropriate affect, normal

15   attention span and concentration, normal judgment and insight, intact memory,

16   organized thought, and denial of psychological symptoms. AR 30; see AR 472-73,

17   475-76 (Dr. Andrew Githaiga); 502-03, 508-09, 537-38 (Dr. Sean LaSalle); 590,

18   592 (Dr. Jeffrey Markin); 853, 856 (Dr. Mark Bauer); 972-73, 980-81 (Samantha

19   Lowderback, ARNP); 1295, 1298, 1300, 1302, 1334 (Christie Ceballos, PA-C).

20   The ALJ also relied in part on the opinion of examining psychologist Dr. John



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
 1   Arnold, who opined that Plaintiff’s prognosis was fair to guarded. 2 AR 30; see AR

 2   1009-1012. Accordingly, Plaintiff’s claim that the ALJ relied solely on the opinion

 3   of a non-examining provider fails.

 4          Finally, as noted above, Plaintiff also argues that the ALJ erred by not

 5   calling a physician at the hearing to testify live about his physical diagnoses and

 6   limitations. ECF No. 12 at 12. However, when the medical record is sufficient to

 7   determine the extent of a claimant’s impairments, live testimony from a medical

 8   expert is not required. Crane v. Barnhart, 224 F. App’x 574, 578 (9th Cir. 2007);

 9   Albidrez v. Astrue, 504 F. Supp. 2d 814, 820 (C.D. Cal. 2007). Here, the medical

10   record contained extensive evidence of Plaintiff’s physical limitations, including

11   the opinion of his treating physician who opined that he could return to work at a

12   desk job. AR 23-31, 517. The ALJ did not err by not calling a physician at the

13   hearing to testify live about Plaintiff’s physical diagnoses and limitations.

14   ///

15   ///

16   ///

17   ///

18   ///

19
            2
              This is a different report than the one referenced earlier in this order. See infra at 10. Dr.
20   Arnold completed two separate reports: one dated November 12, 2014, AR 1009-1012 (the one
     referenced here), and one dated January 10, 2017 (the one discussed earlier). See AR 45-49.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
 1                                       VIII. Order

 2         Having reviewed the record and the ALJ’s findings, the Court finds the

 3   ALJ’s decision is supported by substantial evidence and is free from legal error.

 4   Accordingly, IT IS ORDERED:

 5         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 6         2. Defendant’s Motion for Summary Judgment, ECF No. 14, is

 7         GRANTED.

 8         3. Judgment shall be entered in favor of Defendant and the file shall be

 9         CLOSED.

10   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

11   forward copies to counsel, and close the file.

12         DATED this 24th day of July, 2019.

13                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
14                           Senior United States District Judge

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
